EXCISE BOARD — LEVY FOR FREE FAIRS Any levy made by the Excise Board of a county for free fairs under the provisions of 2 O.S. 98 [2-98] or 2 O.S. 104e [2-104e] (1961) must be a part of the first fifteen (15) mills authorized by Article X, Section 9 Oklahoma Constitution. The annual levy for maintenance and support of county free fairs need not be voted by the people of the county. Any millage levied for support and maintenance of county free fairs under the provisions of 2 O.S. 98 [2-98] (1961), would be divided so that only one half thereof would be placed in the " Free Fair Fund." Should you not desire that result you should proceed under the provisions of 2 O.S. 104e [2-104e] (1961) under which statute any millage not exceeding one (1) mill could be levied for free fair purposes without setting up funds for the organizations mentioned in 2 O.S. 98 [2-98] (1961).  The Attorney General has had under consideration your request for an opinion, as follows: FACTS The Board of County Commissioners and the Excise Board of Ellis County, Oklahoma, desire to make an annual levy for the support and maintenance of a free fair under the provisions of 2 O.S. 98 [2-98], or 2 O.S. 104e [2-104e] (1961) and in connection therewith ask the following: QUESTIONS 1. Is the annual levy for free fairs included in the first fifteen (15) mills (5 mills of which must be for school district purposes) or is the annual levy for free fairs in addition to the first fifteen (15) mills which may be levied under the provisions of Article X, Section 9, Oklahoma Constitution? 2. Must the annual levy for county free fair purposes under the provisions of 2 O.S. 98 [2-98] or 2 O.S. 104e [2-104e] be voted by the people of the county? 3. Must the full one-half (1/2) mill be levied one-half of which will be the "Free Fair Fund" and the other one-half to be known as the 4-H Club, F.F.A. and Women's Home Demonstration Club Work Fund or could only one-fourth (1/4) mill be levied and the total be the "Free Fair Fund?" AUTHORITIES AND ARGUMENT Title 2 O.S. 104e [2-104e] (1961), provides in relevant part: "The county commissioners, the county excise board and all other proper officers of said county may make an annual levy upon all taxable property in the county of not exceeding one-half (1/2) of one mill per annum in counties of more than fifteen thousand (15,000) population, and in counties of less than fifteen thousand (15,000) population, the proper officers of said county may make an annual levy upon all taxable property in the county of not exceeding one (1) mill per annum for the purpose of raising funds for the support and maintenance of said fair. . . ." Title 2 O.S. 98 [2-98] (1961), provides: "For the purpose of defraying the expense of holding county and township fairs as herein provided, the Excise Board of each county may make an annual levy upon all taxable property in the county, of not exceeding one-half (1/2) of one (1) mill, per annum, which is hereby declared not to be a current expense and to be for a special purpose, one-half of such fund to be known as the "Free Fair Fund" and one-half of such fund to be known as the 4-H Club, F.F.A., and Women's Home Demonstration Club Work Fund in addition to the maximum levy for current expenses now provided by law." Article X, Section 9 Oklahoma Constitution, provides in part: "Except as herein otherwise provided, the total taxes for all purposes, on an ad valorem basis, shall not exceed, in any taxable year, fifteen (15) mills on the dollar, no less than five (5) mills of which is hereby apportioned for school district purposes, the remainder to be apportioned between county, city, town and school district, by the County Excise Board, until such time as a regular apportionment thereof is otherwise provided for by the Legislature." You will note the constitutional limit set in Section 9, above. Additional levies have been authorized by amendments to the Oklahoma Constitution such as for health departments (Art. X, Sec. 9A), for vocational and technical schools (Art. X, Sec. 9B), and county libraries (Article X, Section 10A), but no additional levy has been authorized for county free fairs and therefore any levy made for such purpose must of necessity come from the first fifteen (15) mills authorized by Section 9, supra. CONCLUSION It is therefore the opinion of the Attorney General your first question be answered as follows: Any levy made by the Excise Board of a county for free fairs under the provisions of 2 O.S. 98 [2-98] or 2 O.S. 104e [2-104e] (1961) must be a part of the first fifteen (15) mills authorized by ArticleX Section 9 Oklahoma Constitution.  It is the further opinion of the Attorney General, your second question be answered in the negative. The annual levy for maintenance and support of county free fairs need not be voted by the people of the county.  It is the further opinion of the Attorney General your third question be answered as follows: Any millage levied for support and maintenance of county free fairs under the provisions of 2 O.S. 98 [2-98] (1961), would be divided so that only one-half thereof would be placed in the "Free Fair Fund." Should you not desire that result you should proceed to vote your levy under the provisions of 2 O.S. 104e [2-104e] (1961). This latter statute enables counties of less than fifteen thousand (15,000) population to vote not exceeding one (1) mill annually for free fair purposes without setting up funds for the organizations mentioned in 2 O.S. 98 [2-98] (1961), supra.  (W. J. Monroe)